DETAILED ACTION

Election/Restrictions
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue 6,952,929.
Inoue discloses, regarding claim 1, an apparatus comprising: a first mover 2 for generating first mechanical energy; a pump 4; a drivetrain (see clutch 3 and how the shafts connects 4 and 5) for providing first mechanical energy from the first mover 2 to the pump 4; and a second mover 5 within the drivetrain to generate and provide second mechanical energy to the pump 4; Re claim 6, wherein the pump 4 comprises a hybrid pump into which the second mover 5 is integrated (clearly shown in Fig. 1).


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irie 6,375,436.
Irie discloses, regarding claim 1, an apparatus comprising: a first mover 1 for generating first mechanical energy; a pump 10; a drivetrain (see clutch 40 and how the shafts connects 10 and 70) for providing first mechanical energy from the first mover 1 to the pump 10; and a second mover 70 within the drivetrain to generate and provide Re claim 2, wherein the first mover comprises one of a diesel engine (see col. 3, lines 1-5) or a dual fuel engine and the second mover comprises at least one of an electric motor 70 and a hydraulic motor.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dye 2,634,682.
Dye discloses, regarding claim 1, an apparatus comprising: a first mover 1 for generating first mechanical energy; a pump 13; a drivetrain (see 1, 2, 3, 6, 7, 8, 11, 12) for providing first mechanical energy from the first mover 1 to the pump 13; and a second mover 3 within the drivetrain to generate and provide second mechanical energy to the pump 13 (clearly shown in Figs. 1-4); Re claim 5, wherein the drivetrain comprises a hybrid transmission (substantially broad, see elements 2, 6, 7, 11) into which the second mover 3 is integrated.



Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cryer 9,579,980 according to a first interpretation of the reference.
Cryer (see Fig. 3) discloses, regarding claim 1, an apparatus comprising: a first mover 104 for generating first mechanical energy; a pump 114; a drivetrain (see 104, 106, 108, 112, 302) for providing first mechanical energy from the first mover 104 to the pump 114 (mechanical energy from 104 is converted to electrical energy via 108 which is ultimately transferred back to mechanical energy via 112); and a second mover 112 within the drivetrain to generate and provide second mechanical energy to the pump 114 (clearly shown in Fig. 3); Re claim 2, wherein the first mover 104 comprises one of Re claim 3, wherein the first mover 104 comprises a natural gas spark-ignited engine (see col. 5, lines 38-46) and the second mover comprises at least one of an electric motor and a hydraulic motor (see col. 5, lines 50-54); Re claim 4, wherein the drivetrain (104, 106, 108, 112, 302) comprises a transmission 106 and the second mover 112 is coupled between the transmission 106 and the pump 114; Re claim 5, wherein the drivetrain comprises a hybrid transmission (108, 302, 112) into which the second mover 112 is integrated (this claim language is substantially broad; see arrangement in Fig. 3); Re claim 7, further comprising a trailer (see vehicle 102) onto which the first mover 104, pump 114, drivetrain and second mover 112 are mounted; and a truck 102 coupled to the trailer, wherein the truck 102 comprises a diesel engine and a hybrid transmission with an integrated electric generator 108 (see col. 5, lines 13-49); Re claim 8, wherein the second mover 112 is coupled to and receives energy from the integrated electric generator 108 of the hybrid transmission (clearly shown in Fig. 3).
Cryer (see Fig. 4) discloses, regarding claim 9, a system, comprising: a first pump system comprising: a first mover 104 for generating first mechanical energy; a pump 114; a drivetrain (see 104, 106, 108, 112, 302) for providing first mechanical energy from the first mover 104 to the pump 114 (mechanical energy from 104 is converted to electrical energy via 108 which is ultimately transferred back to mechanical energy via 112); and a second mover 112 within the drivetrain to generate and provide second mechanical energy to the pump 114; a fluid manifold (see piping from 114 to 118 in Fig. 4) providing fluid communication between the pump and a wellbore 118; and Re claim 10, further comprising an energy storage device 402 to provide a source of energy to the second mover 112 to generate the respective second mechanical energy (clearly shown in Fig. 4); Re claim 11, further comprising an electrical generator 108 coupled to the energy storage device 402 and at least one of the first mover 104 and the second mover 112 (clearly shown in Fig. 4); Re claim 13, further comprising a second pump system with an other first mover, an other pump (see pumps 114A, 114B, and 114C in Fig. 5), an other drivetrain, and an other second mover (clearly shown in Fig. 5); 


Claims 1, 7-11, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cryer 9,579,980 according to a second interpretation of the reference.
Cryer (see Fig. 3) discloses, regarding claim 1, an apparatus comprising: a first mover (see multiple motors 112 in Fig. 3) for generating first mechanical energy; a pump 114; a drivetrain (see connection of motors 112 to 114 in Fig. 3) for providing first mechanical energy from the first mover (112) to the pump 114; and a second mover (again, see multiple motors 112 in Fig. 3) within the drivetrain to generate and provide second mechanical energy to the pump 114 (clearly shown in Fig. 3); Re claim 7, further comprising a trailer (see vehicle 102) onto which the first mover (112), pump 114, drivetrain and second mover (112) are mounted; and a truck 102 coupled to the trailer, wherein the truck 102 comprises a diesel engine and a hybrid transmission with an integrated electric generator 108 (see col. 5, lines 13-49); Re claim 8, wherein the 
Cryer (see Fig. 4) discloses, regarding claim 9, a system, comprising: a first pump system comprising: a first mover (see multiple motors 112 in Fig. 4) for generating first mechanical energy; a pump 114; a drivetrain (see connection of motors 112 to 114 in Fig. 4) for providing first mechanical energy from the first mover (112) to the pump 114; and a second mover (again, see multiple motors 112 in Fig. 4) within the drivetrain to generate and provide second mechanical energy to the pump 114; a fluid manifold (see piping from 114 to 118 in Fig. 4) providing fluid communication between the pump and a wellbore 118; and at least one of a fluid management system 116 (substantially broad) and a blender unit providing a source of treatment fluids to the pump 114; Re claim 10, further comprising an energy storage device 402 to provide a source of energy to at least one of the first mover (112) and the second mover (112) to generate the respective second mechanical energy (clearly shown in Fig. 4); Re claim 11, further comprising an electrical generator 108 coupled to the energy storage device 402 and at least one of the first mover (112) and the second mover (112) (clearly shown in Fig. 4); Re claim 13, further comprising a second pump system with an other first mover, an other pump (see pumps 114A, 114B, and 114C in Fig. 5), an other drivetrain, and an other second mover (clearly shown in Fig. 5); 
Cryer (see Fig. 3) discloses, regarding claim 16, a method, comprising: generating first mechanical energy with a first mover (see multiple motors 112 in Fig. 3)  mechanically coupled to a pump 114; generating second mechanical energy with a second mover (again, see multiple motors 112 in Fig. 3) mechanically coupled to Re claim 17, further comprising receiving the first mechanical energy at the pump 114 through a drivetrain (see connection of motors 112 to 114 in Fig. 3) coupled between the first mover (112) and the pump 114, wherein generating second mechanical energy with the second mover (112) comprises generating second mechanical energy within the drivetrain (this substantially broad, see Fig. 3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiegman US 2015/02115212 A1.
Wiegman (see Fig. 1) discloses, regarding claim 16, a method, comprising: generating first mechanical energy with a first mover 2 mechanically coupled to a pump 3; and directing fluid from the pump 3 to a wellbore using the first mechanical energy (pump 3 is a fracking pump; see paragraph [0003]). However, Wiegman does not disclose generating a second mechanical energy with a second mover mechanically coupled to the pump and directing fluid from the pump to the wellbore using the first mechanical energy and the second mechanical energy. Nevertheless, it would have In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (see MPEP 2144.04 VI. B – Duplication of Parts).
	Re claim 17, Wiegman further teaches receiving the first mechanical energy at the pump 3 through a drivetrain (see 5 in Fig. 1) coupled between the first mover 2 and the pump 3, wherein generating second mechanical energy with the second mover comprises generating second mechanical energy within the drivetrain (this would clearly be the case with the modification of a second mover).
Re claim 18, Wiegman further teaches the first mover 2 comprises at least one of a diesel engine, a dual fuel engine, and a spark-ignited natural gas engine (see paragraph [0003]).

Allowable Subject Matter
Claims 12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746